Citation Nr: 0707412	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
back.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from July 1955 to 
September 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

We note that this case was remanded by the Board in July 2003 
and again in August 2005 for additional development.  This 
case has been returned to the Board for appropriate 
disposition.


FINDINGS OF FACT

1.  A shoulder disability was not manifest during service or 
within one year of separation and is not attributable to 
service.

2.  A lumbar spine disability was not manifest during service 
or within one year of separation and is not attributable to 
service.

3.  A knee disability was not manifest during service or 
within one year of separation and is not attributable to 
service.

4.  A hip disability was not manifest during service or 
within one year of separation and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the shoulders was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).
2.  Spondylosis and intervertebral disk disease of the lumbar 
spine was not incurred in or aggravated by service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Arthritis of the hips was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2003complied with statutory notice requirements as 
outlined above, except as to notice of the disability rating 
and effective date elements.  This error is non-prejudicial 
to the appellant because he was not deprived of information 
needed to substantiate his claims and, in the end, the weight 
of the evidence is against his claims.  As the benefit sought 
could not be awarded even had there been proper notice of the 
disability rating and effective date elements, the appellant 
is not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
examination dated May 1967, private treatment records, and 
medical records from the Fort Leonard Wood Army Community 
Hospital have been associated with the claims folder.  The 
Board acknowledges that service medical records are missing 
or lost, with the exception of the examination report cited 
above.  The RO requested the National Personnel Records 
Center (NPRC) provide the records and unfortunately, those 
records were not available.  In November 1998, the RO 
notified the appellant that these records were missing or 
lost and requested that he provide any and all service 
medical records in his possession.  The appellant responded 
that he does not have any records.  Additionally, in November 
1998, the RO conducted a search for the missing records 
pursuant to pertinent manual provisions, exhausting all 
efforts to obtain the military records.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

VA further satisfied its duty to assist by providing the 
appellant VA examinations and the opportunity to appear for a 
hearing.  The examination reports are associated with the 
claims folder.  We note that the appellant postponed a 
hearing scheduled for September 2002 and later failed to 
report for a hearing scheduled for March 2003.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime.  He does not assert that he developed arthritis of 
multiple joints a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

The appellant argues that he has arthritis of the shoulders, 
back, hips, and knees due to work as a flight deck crew 
member aboard an aircraft carrier during service.

GENERAL

In view of the nature of this case, each issue must be read 
in conjunction with the overall conclusion at the end of the 
Reasons and Bases.

A.  Shoulders

Service medical records are missing except for report of 
examination dated May 1967, which shows normal upper 
extremities.  Medical records from Fort Leonard Wood Army 
Community Hospital dated August 1984 reflect that the 
appellant was seen with complaints of left shoulder pain of 
one month's duration.  He denied any current or past injury.  
Objectively, there was full range of motion, 5/5 strength, no 
edema or erythema, and no point tenderness.  An x-ray of the 
left shoulder showed no definite abnormalities.  A report of 
medical examination dated December 1984 reflects that the 
appellant had bursitis of both shoulders, intermittent.  In 
September 1986, the appellant was seen for complaints of 
right shoulder pain of 2 years duration.  By history, he had 
arthritis.  He denied injury.  The assessment was symptomatic 
impingement syndrome of the left shoulder and asymptomatic 
right shoulder.  In October 1986, the assessment was 
bilateral impingement syndrome.  A report of medical 
examination dated January 1993 reflects findings for 
intermittent bursitis of both shoulders.

An operative report dated August 1989 from Springfield 
Community Hospital reflects that the appellant underwent 
repair of left shoulder rotator cuff tear.  It was noted that 
the appellant injured his left shoulder 2 to 3 weeks earlier 
while working with livestock.  It was further noted that he 
had been treated prior to this with subacromial steroid 
injections.

A treatment note dated May 1996 from the Springfield Clinic 
reflects that the appellant was evaluated for left shoulder 
complaints.  X-rays showed degenerative changes of the 
glenohumeral joint and the acromial clavicular joint on the 
left.
In June 1998, a VA examination was conducted.  By history, 
the appellant developed bilateral shoulder arthritis 
gradually over the years, which he reported was partially due 
to his time as a flight deck crew member, sleeping on cold 
decks and exposure to extreme temperatures.  He reported that 
he underwent tendon repair of his left shoulder in 1990 and 
that he experiences joint pain.  An x-ray study showed 
findings consistent with degenerative changes of the right 
and left shoulder, along with findings for rotator cuff 
injury.  The diagnosis was degenerative joint disease of the 
shoulders.  The nurse practitioner opined that it was "as 
least as likely as not that some of his joint disease began 
during his 20 years of service on active duty."

On VA examination in February 2006, the appellant denied any 
history of shoulder injury in service and stated that he 
sought treatment for shoulder symptoms about 5 years after 
service discharge.  It was noted that following service 
discharge the appellant worked breaking horses, artificially 
inseminated cattle, and driving a cement truck.  The 
diagnoses were chronic right rotator cuff tear with high 
riding humerus, osteoarthritis of the right glenohumeral 
joint secondary to rotator cuff tear, chronic left rotator 
cuff tear postoperative, and osteoarthritis of the left 
shoulder secondary to rotator cuff tear.  The examiner, a 
medical doctor and orthopedic surgeon, opined that he could 
not render a sound medical opinion without resorting to mere 
speculation.  He noted that the service medical records were 
missing, the appellant participated in vigorous physical 
activities post service, and the appellant denied any 
specific injuries in service.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for osteoarthritis of the shoulders.  It is regretful that 
the service medical records for the appellant's 20 years of 
military service are missing with the exception of the early 
examination noted above.  However, notwithstanding, the Board 
observes that the appellant does not report any injury to the 
shoulders in service, and that there is no evidence of 
osteoarthritis soon after service, including during the 
initial post separation year.  Degenerative changes of the 
shoulders are shown many years after service and, while the 
VA nurse practitioner opined in June 1998 that this "as 
likely as not" began during service, the Board finds that 
her opinion has diminished probative value because she has 
not provided any reasons to support that conclusion and her 
opinion appears to be the result of surmise.  As the February 
2006 medical opinion of the VA orthopedic surgeon reflects, 
any opinion in this case would require resort to mere 
speculation because service medical are missing, the 
appellant engaged in physically vigorous post service 
activities, and because the appellant denied any injury or 
overuse difficulties in service.  Accordingly, the claim is 
denied as the weight of the evidence does not tend to show a 
nexus between the current bilateral shoulder disability and 
service.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Back

Report of service examination dated May 1967 shows normal 
spine.  There are no other service medical records available 
for review.

Medical records from Fort Leonard Wood Army Community 
Hospital include report of medical examination dated December 
1982 that shows normal spine.  A February 1987 treatment note 
reflects findings for limitation of back motion with tight 
muscles.  Report of medical examination dated January 1993 
shows a history of low back disc injury.

An April 1993 letter from R.B., M.D., reflects that the 
appellant was evaluated for prior back injury.  The physician 
states that the appellant had injured his back in December 
1990 when he slipped and fell on the ice, and sustained a 
possible herniated disc at L5-S1 on the left and L4-5 on the 
right; he was treated conservatively.

A treatment note dated February 1997 from the Springfield 
Clinic reflects a history of intermittent back pain and an x-
ray showed severe arthritic alterations of the lumbosacral 
spine.

An October 2004 treatment note from Mercy St. John's Clinic 
shows complaints of back pain and the appellant was referred 
to the spine center.

On VA examination in February 2006, the appellant reported 
that problems with his back were exacerbated by a slip and 
fall injury 15 years earlier.  The appellant was diagnosed 
with lumbar spondylosis, moderately severe, and 
intervertebral disk disease from L2-L5 as shown on x-ray.  
The examiner, a medical doctor and orthopedic surgeon, opined 
that he could not render a sound medical opinion without 
resorting to mere speculation.  He noted that the service 
medical records were missing, the appellant participated in 
vigorous physical activities post service, the appellant 
denied any specific injuries in service, and that his 
condition would have required at least some type of trauma or 
recurrent "overuse" type difficulties during active duty.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for lumbar spondylosis and intervertebral disk disease at L2-
L5.
The appellant does not report any injury or overuse 
difficulties in service, and there is no evidence of 
spondylosis or intervertebral disk disease soon after 
service, including during the initial post separation year.  
Degenerative changes of the back and disk disease are shown 
many years after service, and competent evidence linking the 
current disability with service has not been presented.  As 
the February 2006 medical opinion of the VA orthopedic 
surgeon reflects, any opinion in this case would require 
resort to mere speculation because service medical are 
missing, the appellant engaged in physically vigorous post 
service activities, and because the appellant cannot recall 
any injury or overuse difficulties in service.

Accordingly, the claim is denied as the weight of the 
evidence does not tend to show a nexus between any current 
back disability and service.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

C.  Hips

Reports of service examination dated May 1967 show normal 
lower extremities, and there is no indication of defects 
involving the hips.

Report of medical examination from Fort Leonard Wood Army 
Community Hospital dated December 1982 and January 1993 shows 
no hip defects or diagnoses.  A May 2004 consultation report 
for nasal obstruction shows a past surgical history for right 
hip surgery times 2.

Treatment notes dated February 1987 from the Springfield 
Clinic show complaints of posterior hip pain.  X-rays showed 
severe arthritic alterations in the right hip 

A medical report dated April 1997 from St. John's Hospital 
reflects that the appellant was admitted for right hip 
replacement surgery due to a diagnosis for advanced 
degenerative arthritis of the right hip.  Follow-up treatment 
notes dated May 1997 to May 1998 show successful hip 
replacement on the right.  In February 1998, the appellant 
was described as pain free, walking 2 miles a day.

On VA examination in June 1998, the appellant reported 
arthritis of the hips and history of right hip replacement.  
The diagnosis was positive degenerative joint disease of 
multiple joints including hips.  The nurse practitioner 
stated that it was "at least as likely as not that some of 
his joint disease began during his 20 years of service on 
active duty."  An x-ray study showed status post right total 
hip replacement in anatomical alignment and negative left 
hip.

Medical records dated January 1999 from Mercy St. John's 
Clinic show that the appellant underwent right hip revision 6 
weeks earlier with good results.  Follow-up treatment notes 
reflect possible trochanter bursitis in May 2001.  X-rays 
dated April through May 2001 show right hip revision.

On VA examination in February 2006, the appellant was 
diagnosed with post operative right total hip arthroplasty 
for osteoarthritis of the right hip (times 2 for failed 
primary hip arthroplasty), and normal left hip, as shown on 
x-ray.  The examiner, a medical doctor and orthopedic 
surgeon, opined that he could not render a sound medical 
opinion without resorting to mere speculation regarding the 
right hip condition.  He noted that the service medical 
records were missing, the appellant participated in vigorous 
physical activities post service, the appellant denied any 
specific injuries in service, and his condition would have 
required at least some type of trauma or recurrent 
"overuse" type difficulties during active duty.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for arthritis of the hips.  First, competent evidence of 
arthritis of the left hip has not been presented.  All x-ray 
findings are normal for the left hip.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  As such, service 
connection for the left hip must be denied.

Second, with respect to the right hip, the Board finds that 
the weight of the evidence does not tend to show that the 
appellant right hip problems, osteoarthritis with right hip 
replacement, were due to service.  Although on VA examination 
in June 1998 the nurse practitioner reported that the 
appellant's hip problems "as likely as not" began in 
service, no rationale was provided for that opinion.  An 
opinion based on mere speculation has little probative value.  
After examining the appellant in February 2006, a VA 
orthopedic surgeon concluded that he could not render an 
opinion in this case without resort to speculation.  He noted 
the peculiar circumstances of this case did not lend 
themselves to a favorable opinion.  These included:  Missing 
service medical records, the appellant's vigorous post 
service physical activities, and the appellant's inability to 
recall any injury or overuse difficulties in service.

Accordingly, the claim for arthritis of the hips is denied.  
As the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.

D.  Knees

Report of service examination dated May 1967 shows normal 
lower extremities, and there is no indication of defects 
involving the knees.

On VA examination in June 1998, the appellant reported 
arthritis of the knees, which he related to falling on the 
flight deck in severe weather.  The diagnosis was positive 
degenerative joint disease of multiple joints including the 
knees.  The nurse practitioner stated that it was "at least 
as likely as not that some of his joint disease began during 
his 20 years of service on active duty."  An x-ray study 
showed status soft tissue calcifications in the posterior 
soft tissues of the left knee, and minimal degenerative 
changes bilaterally.

Medical records dated April to July 2004 from Mercy St. 
John's Clinic show a diagnosis for osteoarthritis of the 
knees.  An x-ray study of the knees dated April 2004 shows no 
bony lesions or significant degenerative changes; the 
impression was unremarkable.

On VA examination in February 2006, the appellant complained 
that his knees fatigue after about 15 minutes of walking.  He 
denied dislocation and subluxation.  The appellant was 
diagnosed with minimal osteoarthritis of the knees, shown by 
x-ray.  Regarding the etiology of these findings, the 
orthopedic surgeon opined that he could not render a sound 
medical opinion without resorting to mere speculation.  He 
noted that the service medical records were missing, the 
appellant participated in vigorous physical activities post 
service, the appellant denied any specific injuries in 
service, and his condition would have required at least some 
type of trauma or recurrent "overuse" type difficulties 
during active duty.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for osteoarthritis of the knees.  The evidence of record 
shows no abnormal knee complaints or findings within the 
initial post separation year or for many years after service.  
In this regard, the absence of treatment for the knees in 
over 10 years since service weighs against the claim.  Maxson 
v. Gober, 230 F. 3d 1330, 1331 (Fed. Cir. 2000).  
Additionally, competent evidence has not been presented 
showing a nexus between the onset of arthritis of the knees 
and service.  As indicated above, although on VA examination 
in June 1998 the nurse practitioner reported that the 
appellant's joint problems "as likely as not" began in 
service, no rationale was provided for that opinion.  An 
opinion based on mere speculation has little probative value.  
After examining the appellant in February 2006, a VA 
orthopedic surgeon concluded that he could not render an 
opinion in this case without resort to speculation.  He noted 
the peculiar circumstances of this case did not lend 
themselves to a favorable opinion.  These included:  Missing 
service medical records, the appellant's vigorous post 
service physical activities, and the appellant's inability to 
recall any injury or overuse difficulties in service.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.

III.  Conclusion

The Board recognizes the appellant's earnest belief that his 
joint problems of the shoulders, back, hips, and knees are 
related to his physically demanding work on the deck of an 
aircraft carrier as a member of the deck flight crew.  
However, the appellant is not competent to provide a medical 
opinion as to the cause of his current joint disorders.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  Additionally, the Board has rejected the 
opinion of the nurse practitioner from the June 1998 VA 
examination that his joint conditions as likely as not began 
in service because there was no clinical support or 
supporting rationale for her opinion.  This opinion lacked 
the degree of certainty required for medical nexus evidence.  
See Bloom v. West, 12 Vet.App. 185, 187 (1999); see also 
Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Therefore, in 
view of the above, discussion and analysis, the claims are 
denied.

The Board is also aware that the service records are not 
available for review and is mindful of our duty to consider 
the doctrine of doubt and provide reasons and bases.  
Furthermore, the veteran has presented some evidence in 
support of the claim.  A nurse practioner has stated that it 
is as least as likely as not that some of his joint disease 
began during his 20 years of active service.  As noted 
earlier, the nurse provides little in the way of reasoning 
for reaching this conclusion.  Furthermore, the reader of 
this opinion is left to guess as to which joints were 
affected during service.  In essence, the opinion does not 
provide a "why" the opinion was reached or identify the 
specific diseased part of the body that the opinion 
addresses.  The BVA has the duty to assess the credibility 
and weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  While it is true that the BVA is 
not free to ignore the opinion of an examiner, the BVA is 
certainly free to discount the credibility of that statement.  
Sanden v. Derwinski, 2 Vet. App, 97, 101 (1992).  As noted by 
the Court, a mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The statement of the nurse does not provide an opportunity to 
explore the basis of the opinion and is of lessened probative 
value.

Here, the Board is left with little to suggest that the 
opinion of the nurse is worthy of significant probative 
value.  We do not know why the opinion was reached and do not 
know which parts of the body are the subject of the opinion.  
Against this background there is an opinion from a medical 
doctor.  He has noted that the veteran has denied specific 
in-service injury; he has also noted that any opinion, in a 
case such as this, that related a disease process to service 
is speculative.  He further noted that the opinion of the 
nurse practioner was speculation in the opinion of this 
examiner.  The doctor again noted that the service records 
were absent, that the veteran denied specific trauma during 
service and that the veteran had engaged in vigorous activity 
after service.  The Board finds that the most probative 
statement is the doctors conclusion that it is impossible to 
render a sound medical opinion without resorting to mere 
speculation to be highly probative.

The Board has considered the doctrine of doubt, the doctrine 
of reasonable doubt, the fact that the Board has a heightened 
duty and that the service records are not available for 
review.  However, the Board must conclude that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  The opinion of the nurse 
practioner is wildly speculative and less probative than the 
reasoned opinion of the medical doctor.




ORDER

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the back is denied.

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the knees is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


